THREADGILL, Acting Chief Judge.
Ricky B. George appeals his judgment and sentence for providing false information during the attempted purchase of a firearm. We reverse his conviction and sentence pursuant to the State’s confession of error conceding that the trial court’s denial of Mr. George’s motion to dismiss should be reversed. See State v. Watso, 788 So.2d 1026 (Fla. 2d DCA 2001). The conviction is reversed with directions to the trial court to discharge Mr. George.
Reversed and remanded with directions to discharge.
GREEN and SILBERMAN, JJ., Concur.